DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 04/05/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application, except for the currently cancelled claims. Claims were amended. No new matter was added.

Response to Arguments

3.	Claim 20 was rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter. However, based on Applicant’s corrective action, the rejection is withdrawn. The Examiner’s suggestion that Applicant add the limitation “non-transitory” to the processor readable medium as recited in the claim(s) has been followed in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 9:
	Applicant argues that the cited Racape and Kim references do not teach or suggest at all the claimed encoding/decoding relationship between two indicators: i) the MFM indicator; and ii) the MPM indicator. 
Page 8 of 9 	U.S. Serial No.: 17/258,124 Accordingly, the independent claims 1, 11, and 20 are considered to be in condition for allowance over the cited references. The dependent claims 5 and 15 are also allowable at least since they depend from claims 1 and 11, respectively. 				
    	For at least the reasons set forth above, applicant submits that claims 1, 5, 11, 15, and 20, now pending in this application, are in condition for allowance over the cited references. Accordingly, applicant requests reconsideration and withdrawal of the outstanding rejections and earnestly solicits an indication of allowable subject matter. 
   	
Response to Applicant’s arguments
 	Examiner, however, refutes Applicant’s arguments for the following reason:: 
 	Applicant’s arguments are moot in view of the following rejections of the now pending claims under updated grounds of rejection. 
  	Indeed,  In regard to claim 1, Racape discloses: an image decoding method comprising: 
reconstructing a most frequent mode (MFM) indicator indicating whether or not an intra prediction mode of a current block is a predetermined intra prediction mode; deriving, on the basis of the MFM indicator, the intra prediction mode of the current block; (See again above citations from Racape in Par. 0045; Pars. 0060, 0070 and Par. 0076;  in regard to selecting intra prediction mode of the current block; See also Par. 0104: determining MPM intra prediction mode of a current block) and 
Racape is not specific about the feature: generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode, but reads on the limitations: wherein the predetermined intra prediction mode is a Planar mode, wherein when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the Planar mode, wherein when the MFM indicator has a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block and the intra prediction mode of the current block is derived on the basis of the MPM list, wherein the MFM indicator is reconstructed from a bitstream only when a MPM indicator related to a most probable mode has a second value..
Kim teaches: generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode. (See Kim, Abstract and disclosure in Claim 1 of Kim)
  	Moreover, the combination of Racape and Kim discloses an image decoding method comprising generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode, wherein the predetermined intra prediction mode is a Planar mode. (Racape, Pars. 0029, 0030: 0045: A set of 35 intra prediction modes is available in HEVC, including a planar (indexed 0); HEVC specifies an MPM list consisting of three distinct modes, which is constructed from the prediction modes of the intra coded CUs on the top and left of the current CU, the planar mode; See also Pars. 0041, 0086 and 0102) wherein when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the predetermined intra prediction mode. (See rationale applied above on the basis of Racape, Par. 0045; See also Pars. 0060, 0070 and 0076: Table 6: exemplary block's MPM initial list construction)) wherein when the MFM indicator has a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block (Racape, Par. 0045: and Pars. 0060, 0070 and Par. 0076; See further Abstract:  construct an MPM list for encoding or decoding an intra prediction mode, a plurality of neighbor blocks or pre-defined intra prediction modes may be used. An intra mode for the neighbor blocks, or from the pre-defined intra prediction modes, is checked for availability; Figs. 3 – 6: constructing MPM list) and the intra prediction mode of the current block is derived on the basis of the MPM list. (Racape, Par. 0047: neighbor (of current block) intra prediction modes: left (L), above (A), below_left (BL), above_right (AR), and above_left (AL) as shown in FIG. 3, are considered for the MPM list construction; See also Kim, disclosure in Claim 1: performing the intra prediction either based on an intra prediction mode determined from a neighboring block of the current prediction block or based on an intra prediction mode from among a plurality of intra prediction modes (i.e., an MPM list)), wherein the MFM indicator is reconstructed from a bitstream only when a MPM indicator related to a most probable mode has a second value. (See Racape, Par. 0045 as cited above; See also Pars. 0060, 0070 and Par. 0076: Table 6; - This suggests reconstructing a most frequent mode (MFM) indicator indicating when a MPM indicator related to a most probable mode has a second value; See further Racape, Par. 0039: Fig. 2 illustrates a block diagram of an exemplary HEVC video decoder 200. In the exemplary decoder 200, a bitstream is decoded by the decoder elements as described below)
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 5, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Racape et al. (US 20200195920 A1), hereinafter “Racape,” in view of Kim et al. (US 20160142734 A1), hereinafter “Kim.” 

	In regard to claim 1, Racape discloses: an image decoding method (Racape, Abstract and Par. 0003: a method for video decoding is presented; See also Fig. 2 and Par. 0039) comprising: 
reconstructing a most frequent mode (MFM) indicator indicating whether or not an intra prediction mode of a current block is a predetermined intra prediction mode; (Racape, Par. 0045: intra modes from all the above available neighbors (of the current block) are analyzed and the most frequent mode is selected as the above intra mode (i.e., "A"); most frequent intra mode is selected as the left mode (i.e., "L"); See also Pars. 0060, 0070 and Par. 0076: Table 6 shows an exemplary block's MPM initial list construction. In this example, VER is the most frequent mode in the initial list; - This suggests a predetermined intra prediction mode) 
deriving, on the basis of the MFM indicator, the intra prediction mode of the current block; (See again above citations from Racape in Par. 0045; Pars. 0060, 0070 and Par. 0076 in regard to selecting intra prediction mode of the current block; See also Par. 0104: determining MPM intra prediction mode of a current block) and 
Racape is not specific about the feature: generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode, wherein the predetermined intra prediction mode is a Planar mode, wherein when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the Planar mode, wherein when the MFM indicator has a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block and the intra prediction mode of the current block is derived on the basis of the MPM list, wherein the MFM indicator is reconstructed from a bitstream only when a MPM indicator related to a most probable mode has a second value..
Nonetheless, Kim teaches generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode. (See Kim, Abstract and disclosure in Claim 1 of Kim: generate a prediction value for the current prediction block, by performing the intra prediction on the current prediction block in response to checking of the information related to the intra prediction from the decoded stream; processor configured to generate the prediction value for the current prediction block, by performing the intra prediction either based on an intra prediction mode determined from a neighboring block of the current prediction block or based on an intra prediction mode from among a plurality of intra prediction modes)
  	Moreover, the combination of Racape and Kim discloses an image decoding method comprising generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode, wherein the predetermined intra prediction mode is a Planar mode. (Racape, Pars. 0029, 0030: 0045: A set of 35 intra prediction modes is available in HEVC, including a planar (indexed 0); HEVC specifies an MPM list consisting of three distinct modes, which is constructed from the prediction modes of the intra coded CUs on the top and left of the current CU, the planar mode; See also Pars. 0041, 0086 and 0102) wherein when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the predetermined intra prediction mode. (See rationale applied above on the basis of Racape, Par. 0045: intra modes are analyzed and the most frequent mode is selected as the above intra mode (i.e., "A"); most frequent intra mode is selected as the left mode (i.e., "L"); See also Pars. 0060, 0070 and 0076: Table 6: exemplary block's MPM initial list construction; VER is the most frequent mode in the initial list; - (i.e., value of MFM indicating derivation of intra prediction mode of a current block to be a predetermined intra prediction mode)) wherein when the MFM indicator has a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block (Racape, Par. 0045: first value associated with most frequent mode selected for intra mode ("A"); second value associated with most frequent mode selected for intra mode ("L"); See also Pars. 0060, 0070 and Par. 0076; See further Abstract:  construct an MPM list for encoding or decoding an intra prediction mode, a plurality of neighbor blocks or pre-defined intra prediction modes may be used. An intra mode for the neighbor blocks, or from the pre-defined intra prediction modes, is checked for availability; Figs. 3 – 6: constructing MPM list) and the intra prediction mode of the current block is derived on the basis of the MPM list. (Racape, Par. 0047: neighbor (of current block) intra prediction modes: left (L), above (A), below_left (BL), above_right (AR), and above_left (AL) as shown in FIG. 3, are considered for the MPM list construction; See also Kim, disclosure in Claim 1: performing the intra prediction either based on an intra prediction mode determined from a neighboring block of the current prediction block or based on an intra prediction mode from among a plurality of intra prediction modes (i.e., an MPM list))
	wherein the MFM indicator is reconstructed from a bitstream only when a MPM indicator related to a most probable mode has a second value. (See Racape, Par. 0045: intra modes from all the above available neighbors (of the current block) are analyzed and the most frequent mode is selected; See also Pars. 0060, 0070 and Par. 0076: Table 6 shows an exemplary block's MPM initial list construction; - This suggests reconstructing a most frequent mode (MFM) indicator indicating when a MPM indicator related to a most probable mode has a second value; See further Racape, Par. 0039: Fig. 2 illustrates a block diagram of an exemplary HEVC video decoder 200. In the exemplary decoder 200, a bitstream is decoded by the decoder elements as described below)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Racape and Kim, before him/her, to combine the features of those references, in order to achieve a an image decoding method comprising reconstructing a most frequent mode (MFM) indicator indicating whether or not an intra prediction mode of a current block is a predetermined intra prediction mode to generate a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode. 

	In regard to claims 2 – 4, 6 – 10, 12 – 14, and 16 – 19, the claims are canceled.
	In regard to claim 5, the combination of Racape and Kim discloses: the image decoding method of claim 1, wherein the MPM list is constructed so as not to include the predetermined intra prediction mode. (See Kim, Pars. 0024 and 0030: prediction mode determined as not being included in the bitstream; See also Racape, Abstract: If available, the intra mode may be included in the MPM list if it is not already included in the list; - The disclosure suggests that MPM list can be constructed so as not to include the predetermined intra prediction mode; Par. 0055: MPM list is initially formed by adding five neighbor intra prediction modes into the MPM list. However, one or more of the five neighbor blocks may not exist or may not use intra mode)	In regard to claim 11, the combination of Racape and Kim discloses: an image encoding method (See Racape, Par. 0039: Fig. 2 illustrates a block diagram of an exemplary HEVC video decoder 200. In the exemplary decoder 200, a bitstream is decoded by the decoder elements as described below. Video decoder 200 generally performs a decoding pass reciprocal to the encoding pass as described in FIG. 1, which performs video decoding as part of encoding video data) comprising: determining an intra prediction mode of a current block; generating a prediction block of the current block by performing intra prediction on the current block on the basis of the intra prediction mode; deciding whether or not the intra prediction mode of the current block is a predetermined intra prediction mode; and encoding, on the basis of a result of the decision, a most frequent mode (MFM) indicator, wherein the predetermined intra prediction mode is a Planar mode, wherein the MFM indicator is set to a first value to indicate that the intra prediction mode of the current block is to be the Planar mode, wherein the MFM indicator is set to a second value to indicate that the intra prediction mode of the current block is to be derived on the basis of a most probable mode (MPM) list, the MPM list is constructed on the basis of intra prediction modes of neighboring blocks of the current block, and wherein the MFM indicator is encoded to a bitstream only when a MPM indicator related to a most probable mode has a second value. (See rationale applied to rejection of Claim 1 as analyzed above, since the decoder generally performs a decoding pass reciprocal to the encoding pass, as indicated by the limitations of the instant claim.) 	In regard to claim 15, the combination of Racape and Kim discloses: the image encoding method of claim 11, wherein the MPM list is constructed so as not to include the predetermined intra prediction mode. (See rationale applied to rejection of Claim 5 as analyzed above, since the decoding method of Claim 5 generally performs a decoding pass reciprocal to the encoding pass of Claim 15, as indicated by the limitations of the instant claim.)	In regard to claim 20, the combination of Racape and Kim discloses: a non-transitory computer-readable recording medium storing non-transitory information comprising a bitstream which is received, decoded and used to reconstruct an image by an image decoding apparatus, wherein the bitstream comprises a most frequent mode (MFM) indicator indicating whether or not an intra prediction mode of a current block is a predetermined intra prediction mode, the MFM indicator is used to derive the intra prediction mode of the current block, and Page 3 of 9U.S. Serial No.: 17/258,124PATENT DOCKET: PA4522-0 the intra prediction mode is used to generate a prediction block of the current block by performing intra prediction on the current block, wherein the predetermined intra prediction mode is a Planar mode, wherein when the MFM indicator has a first value, the intra prediction mode of the current block is derived to be the Planar mode, wherein when the MFM indicator has a second value, a most probable mode (MPM) list is constructed on the basis of intra prediction modes of neighboring blocks of the current block and the intra prediction mode of the current block is derived on the basis of the MPM list, wherein the MFM indicator is reconstructed from a bitstream only when a MPM indicator related to a most probable mode has a second value. (See rationale applied to rejection of Claim 5 as analyzed above, since the decoding method of Claim 5 generally performs a decoding pass reciprocal to the encoding pass of Claim 15, as indicated by the limitations of the instant claim.)

References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Galpin et al. (US 20190208200 A1) teaches METHOD AND APPARATUS FOR OMNIDIRECTIONAL VIDEO CODING WITH ADAPTIVE INTRA MOST PROBABLE MODES.
Chien et al. (US 20120307894 A1) teaches INTRA PREDICTION MODE CODING WITH DIRECTIONAL PARTITIONS.
Rath et al. (US 20200169752 A1) teaches METHOD AND APPARATUS FOR MOST PROBABLE MODE (MPM) REORDERING FOR INTRA PREDICTION.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487